 



Exhibit 10.1
CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
AMENDMENT
          AMENDMENT NUMBER ONE (this “amendment”) dated February 7, 2006 (the
“Effective Date”) to the Collaboration and License Agreement dated as of
July 20, 2001 (the “Collaboration Agreement”) by and between Neurocrine
Biosciences, Inc., 12790 El Camino Real, San Diego, CA 92130 (“Neurocrine”) and
Glaxo Group Limited, Glaxo Wellcome House, Berkley Avenue, Greenford, Middlesex,
England, U.K. UB 06 0NN (“GGL”)
          WHEREAS, GGL subsequently assigned the entire Collaboration Agreement
to SB Pharmco Puerto Rico Inc. (“GSK”);
          WHEREAS, Neurocrine and GSK would now like to amend certain terms and
conditions set forth in the Collaboration Agreement pertaining to the payment of
Milestones and to Correspondences and Notices (as defined in the Collaboration
Agreement);
          NOW, THEREFORE, in consideration of the mutual representations,
warranties and covenants contained herein and other good and valuable
consideration, the Parties agree as follows:

1   Defined Terms. Except as otherwise set forth herein, capitalized terms used
herein shall have the meanings set forth in Article One of the Collaboration
Agreement.   2   Amendment of the Collaboration Agreement   2.1   [***]
Milestone. Paragraph 7.7 of the Collaboration Agreement provides for achievement
based Milestone payments to be made by GSK to Neurocrine based on Milestone
Events for [***] for Collaboration Products. The Parties have agreed that the
[***] will be assigned to [***] regardless of [***] are developed.
Notwithstanding the foregoing, if an [***] other than [***] shall be the [***]
to achieve [***], then that [***] shall earn the [***] and in addition the
Milestone payments shall be [***] as follows:       If the [***] to achieve
[***] has earned Milestone payments under [***], then the Milestone payments
already paid for [***] shall be [***] to the [***] amount (that is GSK shall pay
an [***] in Milestone payments), [***] the

1 / 3



--------------------------------------------------------------------------------



 



    amount by which Milestone payments already paid for [***] the amount payable
for the equivalent Milestones under [***]. Thereafter, [***] shall be assigned
to the [***].

    If the [***] to achieve [***] has earned Milestone payments under the [***]
(understanding that the Milestone payment for [***] shall have been paid at
[***], then the Milestone payments already paid for that [***] prior to [***]
shall be [***] to the [***] amount (that is GSK shall pay an additional [***]),
[***] the total amount by which Milestone payments already paid for [***] exceed
the amount payable under [***] and by which Milestone payments already paid for
[***] the amount payable under [***]. Thereafter, [***] shall be assigned to the
[***] and [***] shall be assigned to the [***].   2.2   Correspondences and
Notices. Section 12.5 of the Collaboration Agreement provides for
Correspondences and Notices. The addresses to which correspondence and notices
should be sent is amended as follows:       All correspondence to GSK shall be
addressed as follows:       SB Pharmco Puerto Rico Inc.
Road 172, Km 9.1
Bo. Certenejas,
Cidra,
Puerto Rico 00739       Attention: Amelia Nunez       with copies to:      
GlaxoSmithKline plc
New Horizons Court
Brentford
Middlesex
England
UK
TW8 9EP
Attention: R&D Legal Operations       SmithKline Beecham Corporation.
c/o GlaxoSmithKline Corporation
One Franklin Plaza
Philadelphia
PA 19101
U.S.A
Attention: Senior Vice President, WorldWide Business Development       All
correspondence to Neurocrine shall be addressed as follows:

2 / 3



--------------------------------------------------------------------------------



 



    Neurocrine Biosciences, Inc.
12790 El Camino Real
San Diego
California
U.S.A.
92130
Attention: Senior Vice President, Business Development
Cc: General Counsel and Secretary   3   Counterparts. This Amendment may be
executed in any number of counterparts, each of which need not contain the
signature of more than one Party but all such counterparts taken together shall
constitute one and the same agreement.   4   Governing Law. This Amendment shall
be governed by and interpreted in accordance with the substantive laws of the
State of California (without regard to conflict of law principles) and the
Parties hereby submit to the exclusive jurisdiction of the federal courts of the
state of California.

          IN WITNESS WHEREOF, duly authorized representatives of the Parties
have duly executed this Agreement to be effective as of the Effective Date.

          NEUROCRINE BIOSCIENCES INC.    
 
       
/s/ Kevin Gorman
                 
By: Kevin Gorman
       
 
       
Title: Executive Vice President and Chief Business Officer
     
 
       
 
        SB PHARMCO PUERTO RICO INC.    
 
       
/s/ Donald F. Parman
                 
By: Donald F. Parman
       
 
       
Title: Assistant Secretary
       

3 / 3